20-11129-mew   Doc 3-6   Filed 05/08/20 Entered 05/08/20 15:34:07   Exhibit F
                                  Pg 1 of 3



                                 Exhibit F
      20-11129-mew                 Doc 3-6          Filed 05/08/20 Entered 05/08/20 15:34:07                                      Exhibit F
                                                             Pg 2 of 3



IN THE GRAND COURT OF THE CAYMAN ISLANDS
FINANCIAL SERVICES DIVISION

                                                                                     CAUSE NO FSD 240 OF 2019 (NJS)


IN THE MATTER OF THE COMPANIES LAW (2018 REVISION)

AND IN THE MATTER OF IIG STRUCTURED TRADE FINANCE FUND LTD




                                                                 ORDER


UPON the summons for directions dated 2 December 2019 issued by LAM Global
Management Ltd I, as General Partner for LAM Enhanced Trade Finance Fund I L.P. (the
"Petitioner") pursuant to 0.3, r.11 of the Companies Winding Up Rules (as amended)

AND UPON reading the Affidavit of Wonjoo Yoon sworn 29 November 2019, the affidavit of
Christopher Barnett Kennedy sworn 26 November 2019, the affidavit of Alexander William
Lawson sworn 26 November 2019 and the Affidavits of Woojoo Yoon sworn 25 October 2019
and Arthur G. Jakoby sworn 22 October 2019 in the winding up proceedings under cause
number FSD 216 of 2019 and the Exhibits thereto

AND UPON the Petitioner agreeing to withdraw the winding up petition presented on 30
October 2019 in the winding up proceedings under cause number FSD 216 of 2019

AND UPON the Honourable Judge deciding the matter on the papers without the need for a
hearing

IT IS HEREBY ORDERED that:

1.      The Company is properly able to participate in these proceedings, which shall be treated
        as proceedings against the Company;

2.      A copy of the winding up petition together with the affidavit evidence filed in support and
        this order shall be delivered to the following persons by email:

        a)       Martin Laidlaw, of Premier Fiduciary Services (Cayman) Limited in his capacity as
                 a director of the Company at martin@pfscayman.com ;
                                                                     1

This Order is filed by Kobre & Kim (Cayman), Attorneys-at-Law for the Petitioners whose address for service is that of their said Attorneys-
                            at-Law, Physical address: 45 Market Street, Suite 3207, Camana Bay, Grand Cayman .
                          Mailing Address : P.O. Box 410, 10 Market Street, George Town, Grand Cayman KYl-9006.
      20-11129-mew                 Doc 3-6            Filed 05/08/20 Entered 05/08/20 15:34:07                                    Exhibit F
                                                               Pg 3 of 3



         b)       Andres Carra!, of Carral Y Asociados in his capacity as a director of the Company
                  at andres@carral.org ;

         c)       Martin Silver a director and owner of The International Investment Group L.L.C.
                  ("IIG") the investment advisor to the Company at MSilver@iigh .com ;

         d)       David Hu a director and owner of IIG the investment advisor to the Company at
                  DHu@iigh .com ;and


         e)       IIG at MSilver@iigh .com and DHu@iigh .com .



3.       The requirement to advertise the Petition be dispensed with.

4.       Costs in the Petition.


                                   Jc,r1.Ja"'-f
DATED this         .J    day of Bee-ember 20 ~ ~                o
                                 ,=--
                                 'uG<fl_c(P•l'I../.        ,
FILED this       6      day of Ehl·     !iii N    20l@'.20




The Honourable Justice Nicholas Segal
JUDGE OF THE GRAND COURT




                                                                     2

This Order is filed by Kobre & Kim (Cayman), Attorneys-at-Law for the Petitioners whose address for service is that of their said Attorneys-
                            at-Law, Physical address: 45 Market Street, Suite 3207, Camana Bay, Grand Cayman .
                          Mailing Address: P.O. Box 410, 10 Market Street, George Town, Grand Cayman KYl-9006.
